DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid
Services 7500 Security Boulevard, Mail
Stop S2-26-12 Baltimore, Maryland
21244-1850

CMCS Informational Bulletin
DATE:

September 4, 2020

FROM:

Anne Marie Costello, Acting Deputy Administrator and Center Director

SUBJECT:

Guidance to Improve Care for Infants with Neonatal Abstinence Syndrome and
Their Families

Section 1005(a) of the “Substance Use–Disorder Prevention that Promotes Opioid Recovery and
Treatment for Patients and Communities Act” (P.L. 115-271) or the “SUPPORT for Patients and
Communities Act” requires that the Department of Health and Human Services (HHS) issue
guidance that discusses developments in the care of infants with Neonatal Abstinence Syndrome
(NAS) and their families, with the goal of improving such care. Specifically, it requires the HHS
Secretary to issue guidance to states regarding opportunities to improve care for infants with
NAS and their families. The provision requires that the guidance include:
1. States’ best practices regarding innovative or evidence-based payment models focusing
on prevention, screening, treatment, plans of safe care, and post discharge services for
parents with substance use disorders (SUD) and infants with NAS;
2. Recommendations for states on financing opportunities through Medicaid and the
Children’s Health Insurance Program (CHIP) for parents with SUD, infants with NAS,
and home-visiting services;
3. Guidance and technical assistance to state Medicaid agencies on additional flexibilities
and incentives for screening, prevention, and post discharge services (including parenting
supports), and infant-caregiver bonding (including breastfeeding when appropriate); and
4. Guidance for suggested terminology and ICD codes to identify infants with NAS and
neonatal opioid withdrawal syndrome, which could include opioid-exposure, opioid
withdrawal not requiring pharmacotherapy, and opioid withdrawal requiring
pharmacotherapy.
I.

Background

SUD affect the lives of millions of Americans. That impact is felt not only by the individuals
living with SUD, but also by their families and their children. 1 For their infants and children,
that impact may not only be felt through life experiences and challenges associated with having a
parent with a SUD, but also through the physical complications resulting from exposure to
1

In this document, the term “Substance Use Disorder” (SUD) includes opioid use disorders (OUD). The substance
classes that may be associated with a diagnosis of substance use disorder include alcohol, cannabis, hallucinogens,
inhalants, opioids, sedatives, hypnotics or anxiolytics, stimulants, tobacco, and other or unknown substances.
American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, Arlington,
VA, American Psychiatric Association, 2013 at pg 482-483

1

opioids or other substances before birth.
As the incidence of opioid use grows in this country, the incidence of NAS grows concurrently.
According to a publication in the Centers for Disease Control and Prevention (CDC) Morbidity
and Mortality Weekly, the national prevalence of opioid use disorder per 1,000 delivery
hospitalizations increased from 1.5 cases in 1999 to 6.5 cases in 2014, an increase of 333%. 2
Over the past decade, the United States has experienced significant increases in rates of opioidrelated emergency department visits and hospitalizations, 3 NAS, and pregnant women with
opioid use disorder. 4
Within state Medicaid programs, the increase is even higher. In 2017, nearly two million nonelderly adults in the United States had an opioid use disorder (OUD), and of these adults, nearly
four in ten were covered by Medicaid. 5 The rate of U.S. infants diagnosed with opioid
withdrawal symptoms rose from 2.8 to 14.4 per 1,000 hospital births from 2004 to 2014. 6 More
than 80 percent of infants treated for NAS have their care paid for by Medicaid. 7
In response to these growing needs, stakeholders are striving to identify innovative and evidence
based treatments and payment models that focus on prevention, screening, treatment, plans of
safe care, and post discharge services that can improve care and clinical outcomes for mothers
and fathers with substance use disorders, as well as for babies with NAS.
Neonatal Abstinence Syndrome (NAS)
NAS is a constellation of symptoms in newborn infants exposed to any of a variety of substances
in utero, including opioids. 8 Clinically significant neonatal withdrawal most commonly results
from exposure to opioids, but symptoms of neonatal withdrawal have also been noted in infants
2

Haight SC, Ko JY, Tong VT, Bohm MK, Callaghan WM. Opioid Use Disorder Documented at Delivery
Hospitalization — United States, 1999–2014. MMWR Morb Mortal Wkly Rep 2018;67:845–849. DOI:
http://dx.doi.org/10.15585/mmwr.mm6731a1
3
HHS. (2018) Testimony from Brett P. Giroir & Kimberly Brandt on Tracking Opioid and Substance Use Disorders
in Medicare Medicaid, and Human Services Programs before Committee on Finance. Retrieved March 19, 2019
from https://www.hhs.gov/about/agencies/asl/testimony/2018-04/tracking-opioid-and-substance-use-disordersmedicare-medicaid-hhs-programs.html
4
CDC. (2018) Haight SC, Ko JY, Tong VT, Bohm MK, Callaghan WM. Opioid Use Disorder Documented at
Delivery Hospitalization — United States, 1999–2014. MMWR Morbidity and Mortality Weekly Report: 67:845–
849. http://dx.doi.org/10.15585/mmwr.mm6731a1
5
Orgera, K. and Tolbert, J. The Opioid Epidemic and Medicaid’s Role in Facilitating Access to Treatment. Kennedy
Family Foundation Issue Brief, Published: May 24, 2019 https://www.kff.org/medicaid/issue-brief/the-opioidepidemic-and-medicaids-role-in-facilitating-access-to-treatment/
6
Vanderbilt University Medical Center Reporter. Study Tracks Impact of NAS on State Medicaid Programs (2018,
March 23) http://news.vumc.org/2018/03/23/study-tracks-impact-of-nas-on-state-medicaid-programs%E2%80%88/
7
Patrick SW, Schumacher RE, Benneyworth BD, Krans EE, McAllister JM, Davis MM, “Neonatal Abstinence
Syndrome and Associated Health Care Expenditures: United States, 2000-2009,” JAMA, 2012, 307(18):1934-40.
doi: 10.1001/jama.2012.3951 and also Patrick SW, Davis, MM, Lehman CU, Cooper WP “Increasing Incidence and
Geographic Distribution of Neonatal Abstinence Syndrome: United States 2009-2012”
8
Some experts use the term, “Neonatal opioid withdrawal syndrome (NOWS)” when referring to withdrawal
specifically from opioids. Neonatal opioid withdrawal syndrome. Sutter MB, Leeman L, Hsi A Obstet Gynecol Clin
North Am. 2014 Jun;41(2):317-34. doi: 10.1016/j.ogc.2014.02.010

2

exposed to antidepressants, anxiolytics, and other non-opioids. NAS is not characterized as an
addiction or substance use disorder; rather it is a medical condition resulting in a physiologic
response to the infant’s exposure to cessation of the opioid or other substance the mother was
using. Experts consider NAS to be an expected and treatable result of women’s prenatal opioid
or other substance use, although long-term ramifications for the infants are still unknown. 9
NAS is a complex condition and symptoms vary from infant to infant, based on a number of
factors, including but not limited to the longevity and history of substance use by the mother and
the quantity and type of opioid and/or other substances used. The clinical indications of NAS
include high pitched and excessive crying, irritability, poor sleep, sweating, poor feeding,
respiratory distress, seizures, tremors and other signs. Symptoms of NAS usually develop within
72 hours of birth, but may develop anytime in the first week of life, including after hospital
discharge.
Conceptually, every infant with in utero opioid and/or other substance exposure falls along the
continuum of withdrawal symptoms, ranging from mild and at times clinically insignificant or
subtle signs, to much more severe signs. The diagnosis of NAS is made by observing these
clinical signs of neonatal withdrawal that the newborn exhibits in the days to weeks after birth.
Current medical recommendations highlight attempts to initially treat these infants with nonpharmacologic approaches, including placing the infant in a dark and quiet environment,
swaddling, rocking, breastfeeding, rooming in, and providing high-calorie nutrition in frequent
small feedings, among other techniques, before resorting to pharmacologic treatment, such as the
use of liquid methadone, buprenorphine, or morphine. 10
Pregnant Women with Substance Use Disorder
Substance use, including opioid use during pregnancy, has increased dramatically in recent
years. 11 Opioid use has been associated with increased odds of threatened preterm labor, early
onset delivery, poor fetal growth, and stillbirth, and women who used opioids during pregnancy
were four times as likely to have a prolonged hospital stay and were almost four times more
likely to die before discharge. 12 Women are particularly vulnerable in the first year
postpartum. 13 Medication assisted treatment (MAT) 14 is an effective form of treatment for OUD
during pregnancy, but lack of access to treatment among pregnant women with OUD is a

9

https://www.medicaid.gov/federal-policy-guidance/downloads/cib060818.pdf
https://www.medicaid.gov/federal-policy-guidance/downloads/cib060818.pdf
11
“Opioid Crisis in Medicaid: Saving Mothers and Babies,” Health Affairs Blog, May 1, 2018.
12
Whiteman, VE, Salemi, JL, Mogos, M F, et al, Maternal Opioid Drug Use during Pregnancy and Its Impact on
Perinatal Morbidity, Mortality, and the Costs of Medical Care in the United States. Journal of Pregnancy, 2014,
906723. http://doi.org/10.1155/2014/906723
13
Opioid overdose events are lowest in the third trimester but increase in the year after delivery, with 7–12 months
postpartum a particularly vulnerable time for women with OUD. Schiff DM, Nielsen T, Terplan M, et al. Fatal and
nonfatal overdose among pregnant and postpartum women in Massachusetts. Obstet Gynecol. 2018; 132(2): 466–
474 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6060005/
14
Medication-assisted treatment (MAT), including opioid treatment programs (OTPs), combines counseling and
behavioral therapy and medications to treat substance use disorders. For more information, see:
https://www.samhsa.gov/medication-assisted-treatment
10

3

widespread issue. 15 Additionally, since some forms of the medications used in MAT are opioids,
it is important to note that, although MAT is the treatment of choice for most pregnant women,
an infant born to a woman who is being stably treated with MAT may also experience NAS.
Studies show a higher risk of opioid use during pregnancy among Medicaid beneficiaries, and
total hospital costs for NAS births covered by Medicaid increased from $65.4 million in 2004 to
$462 million in 2014. 16 Relatedly, parental drug use is the second-most-common reason for
foster care entry for all children. 17
Treatment for SUD is mostly provided by specialty facilities that typically offer some
combination of SUD services such as detoxification, pharmacotherapy, individual and/or group
psychotherapy, and other psychosocial services in one or more settings (i.e., inpatient,
residential, or outpatient). 18 However, according to one recent study, 40 percent of U.S. counties
do not have an addiction treatment facility that provides outpatient care and accepts Medicaid.
This lack of treatment capacity is most prevalent in rural counties in southern and mid-western
states and in areas with a higher proportion of racial and ethnic minorities. 19
The number of women of childbearing age, defined as ages 15–44, who reported past-month
heroin use increased to 109,000 in 2013–2014, an increase of 31 percent from 2011–2012. 20 The
number of women ages 15–44 who reported past-month misuse of prescription pain relievers
such as oxycodone increased to 98,000 in the same period, an increase of 5.3 percent. 21
Estimates are that, each year between 2008 and 2012, one-third of reproductive-age women
enrolled in Medicaid and more than one-quarter of those with private insurance filled a
prescription for an opioid pain medication. 22 The prevalence of OUD during pregnancy more

15

Smith K, Lipari R, Women of Childbearing Age and Opioids, SAMHSA: The CBHSQ Report, Jan. 17, 2017
Winkelman TNA., Villapiano N, Kozhimannil KB, et al. Incidence and Costs of Neonatal Abstinence Syndrome
Among Infants With Medicaid: 2004–2014. Pediatrics. 2018; 141(4):e20173520,
http://pediatrics.aappublications.org/content/141/4/e20173520..info
17
The AFCARS Report, Administration for Children and Families, Administration on Children, Youth and
Families, Children’s Bureau, U.S. Department of Health and Human Services website,
PreliminaryFY¹2017EstimatesasofAugust 10,2018-No.25
https://www.acf.hhs.gov/sites/default/files/cb/afcarsreport25.pdf
18
Cummings JR, Wen H, Ko M , et al, Race/Ethnicity and Geographic Access to Medicaid Substance Use Disorder
Treatment Facilities in the United States, JAMA Psychiatry, 71(2): 190-196 (Feb 2014)
19
Cummings JR, Wen H, Ko M, et al, Race/Ethnicity and Geographic Access to Medicaid Substance Use Disorder
Treatment Facilities in the United States, JAMA Psychiatry, 71(2): 190-196 (Feb 2014)
20
Center for Behavioral Health Statistics and Quality CBHSQ, 2015, Table 6.71A
https://www.samhsa.gov/data/sites/default/files/NSDUH-DetTabs-2015/NSDUH-DetTabs-2015/NSDUH-DetTabs2015.pdf
21
CBHSQ, 2015, Table 6.71A
22
Ailes, E; Dawson, A; Lind, J; Gilboa, S; Frey, M; Broussard, C; Honein, M; “Opioid Prescription Claims Among
Women of Reproductive Age — United States, 2008–2012” January 23, 2015 / 64(02);37-41
https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6402a1.htm
16

4

than doubled between 1998 and 2011 to 4 per 1,000 deliveries. 2324
Barriers to treatment exist, including lack of available treatment for pregnant women. Without
treatment, pregnant women with OUD face increased risks of preterm delivery, low infant birth
weight, and transmitting HIV to their infants. 25 Further, postpartum women have additional
difficulty in locating appropriate SUD treatment providers with capacity or a willingness to serve
them. The challenges are exacerbated by the importance and desire of mothers to remain with
their infants for treatment of the infants’ NAS and the difficulty of finding options for treatment
that can meet both the infants’ and the mothers’ needs. 26
An underlying principle in the literature is that a healthy pregnancy results in a healthy infant and
mother. For example, the Substance Abuse and Mental Health Administration (SAMHSA)
Clinical Guidance for Treating Pregnant and Parenting Women With Opioid Use Disorder and
Their Infants recognizes the mother and infant as a dyad, and the recommendations are provided
in light of what actions will optimize the outcomes for the mother–infant dyad as a whole, with
guidance provided from preconception to several months postpartum and for the first few years
of infant development. 27
In light of these trends, as well pursuant to the direction provided in section 1005(a) of the
SUPPORT for Patients and Communities Act, this guidance provides updated information and
guidance for states as they strive to improve care and evaluate best practices for treating these
infants, as well as their mothers, fathers and caregivers.
II.

Innovative Payment Models: Infants with NAS and Parents with SUD

The development of innovative payment models for NAS services is still in its infancy and it
would be premature to report any models as best practices regarding innovative or evidencebased payment models focusing on prevention, screening, treatment, plans of safe care, and post
discharge services for parents with SUD and infants with NAS. Acknowledging this, the Centers
for Medicare & Medicaid Services (CMS) would like to highlight that states have flexibility to
develop innovative payment models and set payment rates for services provided within the
Medicaid program to promote efficiency, access and quality of care for NAS services. Medicaid
authorities, such as state plan authority under section 1902 of the Act, managed care authorities
23

Substance Abuse and Mental Health Services Administration. Clinical Guidance for Treating Pregnant and
Parenting Women With Opioid Use Disorder and Their Infants. HHS Publication No. (SMA) 18-5054. Rockville,
MD: Substance Abuse and Mental Health Services Administration, 2018, citing Maeda A, Bateman BT, Clancy
CR, Creanga AA, Leffert LR. Opioid abuse and dependence during pregnancy: temporal trends and obstetrical
outcomes. Anesthesiology. 2014 Dec; 121(6):1158-65.
24
Newly updated figures were provided in January 2020 for the years of 2015 – 2018, for a slightly different age
group of pregnant women aged 12-44.
https://www.macpac.gov/publication/access-to-treatment-for-pregnant-women-with-a-substance-use-disorder-andinfants-with-neonatal-abstinence-syndrome/
25
SAMHSA Clinical Guidance for Treating Pregnant and Parenting Women, id, at pg 2-3
26
Saia, K; Schiff, D; Wachman, E; et al. “Caring for Pregnant Women with Opioid Use Disorder in the USA:
Expanding and Improving Treatment,” Current Obstetrics and Gynecology Reports, Set. 2016, Vol 5, Issue 3, pp
257-263
27
SAMHSA Clinical Guidance for Treating Pregnant and Parenting Women with Opioid Use Disorder and Their
Infants,, https://store.samhsa.gov/system/files/sma18-5054.pdf pg 4

5

under 1915(b), primary care case management authority under section 1932(a), and section
1115(a) demonstration authority provide states with a number of avenues to implement
innovative payment models for NAS services. States may also consider these types of
innovative payment models for NAS services that are covered under the CHIP state plan or could
be provided through a health services initiative (HSI), as discussed below in section III.B.
Through partnerships with states, CMS has approved innovative fee-for-service payment
methodologies that reward providers for improvements in care coordination, clinical care quality,
and service cost reduction. Medicaid statute, regulations, and policies provide states with
flexibility to design innovative value based payment methodologies for NAS services. States
have flexibility in setting rates and designing payment models for services provided within the
Medicaid program to promote efficiency, access and quality of care. A state may pay providers
for medically necessary Medicaid services and recognize the varied costs of providing care based
on the setting(s) in which the services are provided or the severity of need. For instance, states
may pay higher rates for services provided to individuals with significant care needs or in
geographic areas where access to care may be of concern. Further, states may pay for
individually covered services or, if determined as a more efficient payment method, may develop
bundled rates to pay for services. States may also offer providers financial incentives to improve
beneficiary outcomes based on meeting certain quality benchmarks, which may include
treatment outcomes or recognized standards of care. 28
One of the innovative models states may consider for NAS services is the episode of care
payment model. The goal of an episode of care model is to treat and pay for a clinical condition
or procedure during a set period of time period. In episodes of care, the episode is a predefined
clinical condition with preset payment amounts or target costs that are based on expected
practitioner costs, care setting, and the procedures performed. An entity or provider, called an
“accountable entity,” manages the treatment of the clinical episode from beginning to the defined
clinical end point and is held accountable for the clinical outcomes, quality of care and cost of
the episode.
Through a single, bundled payment or an average target cost per episode, providers bear the
financial risk of keeping an episode’s service costs under the bundled payment amount or cost
target. If an episode of care costs less than the bundled payment or target cost amount and the
provider meets the required quality measure targets, the accountable entity may keep a portion of
the difference or receive a performance payment. However, if the costs exceed the bundled
payment amount or target cost, the provider may be financially liable for the difference between
the bundled payment amount and an episode’s actual cost. 29
We encourage states to work closely with the CMS Center for Medicaid and CHIP Services
(CMCS) when developing innovative payment models for the treatment of NAS that promote
efficiency, access and quality of care for NAS services. States should design NAS payment
28

Additional information regarding Medicaid financing options is included in subsequent sections of this
Informational Bulletin (pg 17)
29
States should adhere to the guidance published on the Medicaid.gov website when developing bundled payments
for episodes of care fee-for-service payment methodologies: https://www.medicaid.gov/state-resource-center/spaand-1915-waiver-processing/medicaid-spa-toolkit/index.html

6

methodologies for prevention, screening, treatment, plans of safe care, and post discharge
services that reward providers for improved quality of care, expand access to NAS services, and
establish efficient rates.
Federal Resources: Best Practices for Infants with NAS and Pregnant Women with SUD
As stated above, development of innovative payment models for NAS services is still in its
infancy. We recognize that states are grappling with options to address and fund the increasing
demand for services that best match the needs and resources within their individual communities.
In order to assist states in their deliberations, we offer a summary of guidance issued by various
federal agencies. These resources focus on various aspects of best practices and describe
existing recommendations and initiatives around prevention, screening, treatment and post
discharge services to infants with NAS, and to their parents and potential caregivers.
Protecting Our Infants Act: Report to Congress and Implementation Plan Update
The Protecting our Infants Act of 2015 (P.L. 114-91) (POIA) called for HHS to study and
develop recommendations for preventing and treating prenatal opioid use disorders and NAS. In
addition, HHS was directed to continue to assist states in improving the quality of data collection
and availability of data related to NAS, and to encourage public health measures aimed at
decreasing its prevalence.
In 2017, HHS released its first follow up POIA Report to Congress. This report includes an
updated review of background information on NAS, summarizes HHS activities around NAS,
and presents clinical and programmatic evidence and recommendations for prevention and
treatment, including strategies to address identified gaps, challenges and recommendations. 30
In 2019, HHS released a second follow-up report updating the status of implementation of the
recommendations of the prior POIA releases. 31 In this report, HHS “developed an
implementation plan focusing on preventing prenatal opioid exposure, providing evidence-based
treatment for both mother and infant, increasing the accessibility of family-friendly services for
pregnant and parenting women with opioid use disorders, supporting continuing education for
healthcare providers, and determining optimal family and developmental support services for
children who have experienced prenatal opioid exposure.” 32
The reports include the status of agency actions addressing recommendations in four areas:
Systemic Changes; Clinical Changes; Data and Surveillance Changes; and Research and
Evaluation Changes. 33 The actions address HHS activities designed to promote potential
30

https://www.samhsa.gov/sites/default/files/topics/specific_populations/protecting-our-infants-act-report-congress2017.pdf
31
This report also satisfies the requirement under section 7062 of the SUPPORT for Patients and Communities Act
to submit to Congress and make publicly available the report regarding implementation of the recommendations in
the POIA strategy.
32
https://aspe.hhs.gov/report/status-report-protecting-our-infants-act-implementation-plan
33
The categories were updated in the 2019 report as follows: Data and Surveillance, Research and Evaluation,
Programs and Services, Education

7

intervention prior to conception, during pregnancy, postpartum for mothers, ongoing SUD
treatment for mothers and fathers, treatment for infants with NAS, and implementation of
ongoing parental treatment engagement, recovery support, and early intervention services in
family function and mitigation of consequences of prenatal substance exposure and NAS. 34
Comprehensive Addiction and Recovery Act: Government Accountability Office (GAO) Report
The Comprehensive Addiction and Recovery Act of 2016 (CARA; P.L. 114-198) is a sweeping
law that addresses the full continuum of care from primary prevention to recovery support,
including significant changes to expand access to addiction treatment services and overdose
reversal medications. Among other provisions of the CARA Act, it required the GAO to
examine the federal action needed to address NAS in the United States. Their 2017 report
discusses various ways in which services are provided to infants with NAS, describes
recommended practices and challenges for addressing NAS, and examines practices and
strategies for addressing NAS, including treatment for women with SUD during pregnancy and
treatment for infants diagnosed with NAS after birth. Their report provides an analysis of issues,
a discussion of recommended practices, challenges faced by health care providers and examines
HHS’ strategy for addressing NAS. 35
SAMHSA: Clinical Guidance for Treating Pregnant and Parenting Women with Opioid Use
Disorder and their Infants
SAMHSA published comprehensive clinical guidance for treating both pregnant and parenting
women with opioid disorder and their infants. 36 This guidance also includes sixteen
comprehensive Fact Sheets describing clinical scenarios and action steps for phases of treatment
from prenatal care and infant care to maternal postnatal care.
Section I of their guidance discusses prenatal care, including prenatal screenings and treatment,
initiating, modifying, and managing pharmacotherapy for women during pregnancy, and issues
around labor and delivery, including peripartum pain relief.
Section II addresses infant care, including a discussion of screening and assessment protocols for
infants, management of NAS, breastfeeding considerations, infant discharge planning, and early
intervention for the infants.
Section III addresses Maternal Postnatal Care, including adjusting pharmacotherapy dose
postpartum, maternal discharge planning, and maternal return to substance use.
The guidance includes forms and templates, development assessments, and a master reference
list of citations and articles for further details. It is designed to be helpful to a wide audience of
clinicians, policymakers, and other stakeholders.

34

https://aspe.hhs.gov/report/status-report-protecting-our-infants-act-implementation-plan
Newborn Health: Federal Action Needed to Address Neonatal Abstinence Syndrome
https://www.gao.gov/assets/690/687580.pdf
36
https://store.samhsa.gov/system/files/sma18-5054.pdf
35

8

SAMHSA has additional fact sheets on opioid use disorder and pregnancy, which are available
on their website. For more information, see: https://store.samhsa.gov/product/Opioid-UseDisorder-and-Pregnancy/sma18-5071fs1
SAMHSA and Administration for Children and Families: A Collaborative Approach to the
Treatment of Pregnant Women with Opioid Use Disorders 37
This guide highlights a coordinated, multi-system approach to best serve the needs of pregnant
women with OUD and their infants. It discusses advance planning for the treatment of pregnant
women with OUD that addresses safe care for mothers and their newborns that can help prevent
unexpected crises at the time of delivery. This guide provides background information on the
treatment of pregnant women with OUD, summarizes key aspects of guidelines that have been
adopted by professional organizations across medical, behavioral, and mental health disciplines,
presents a comprehensive framework to organize these efforts in communities, and provides a
collaborative practice guide for community planning to improve outcomes for these families.
The guide’s Appendices provide details on implementing the recommendations in the guide as
well as a summary of lessons from one community’s experience over the past decade.

Center for Disease Control and Prevention (CDC) Grand Rounds: Public Health Strategies to
Prevent Neonatal Abstinence Syndrome 38
This article provides background, prevention and intervention strategies, and additional reference
information for the prevention and treatment of NAS.
CDC Guideline for Prescribing Opioids for Chronic Pain 39
This guide provides recommendations for the prescribing of opioid pain medication for patients
18 and older in primary care settings. The recommendations address the use of opioid pain
medication in certain special populations (e.g., older adults and pregnant women) and in
populations with conditions posing special risks (e.g., a history of substance use disorder). 40
The CDC has also developed an interactive training series that provides online training in
applying CDC’s Guideline for Prescribing Opioids. 41
37

Substance Abuse and Mental Health Services Administration. A Collaborative Approach to the
Treatment of Pregnant Women with Opioid Use Disorders. HHS Publication No. (SMA) 16-4978.
Rockville, MD: Substance Abuse and Mental Health Services Administration, 2016. Available at:
http://store.samhsa.gov/
38
Ko JY, Wolicki S, Barfield WD, et al. CDC Grand Rounds: Public Health Strategies to Prevent Neonatal
Abstinence Syndrome. MMWR Morb Mortal Wkly Rep 2017;66:242–245. DOI:
http://dx.doi.org/10.15585/mmwr.mm6609a2external icon
39
https://www.cdc.gov/drugoverdose/prescribing/guideline.html
40
Morbidity and Mortality Report: Recommendations and Reports / March 18, 2016 / 65(1);1–49
https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2F
mmwr%2Fvolumes%2F65%2Frr%2Frr6501e1er.htm
41
https://www.cdc.gov/drugoverdose/training/online-training.html

9

Health Resources and Service Administration (HRSA) Home Visiting Program: Supporting
Families Impacted by Opioid Use and Neonatal Abstinence Syndrome 42
HRSA funds the Maternal, Infant and Early Childhood Home Visiting Program (MIECHV),
which “supports voluntary, evidence-based home visiting services for pregnant women and
parents with young children up to kindergarten entry living in at-risk communities.” 43 HRSA
published this resource for awardees to provide relevant research, offer information on treatment
strategies for awardees and their state partners, and highlight efforts underway in a number of
states. This resource discusses a wide variety of practical applications, strategies for action by
state and local components of the home visiting community, implementation of evidence based
home visiting models and other examples from states, and a wide array of resources,
background, research evaluation data and policy information and resources for use in developing
strategies for prevention and treatment of SUD. 44
Office of Disability, Aging and Long-Term Care Policy: State Policy Levers for Expanding
Family-Centered Medication-Assisted Treatment 45
Since MAT is the recommended clinical practice for treating pregnant and postpartum women
with OUD, this report from the HHS Office of Disability, Aging and Long-Term Care Policy
sought to define how MAT can be combined with family-centered services. This report further
examined a selection of state and local treatment programs targeted to pregnant and parenting
women and their families to identify key challenges and opportunities in expanding access to
comprehensive, family-centered services and MAT treatment for this population. 46
Office of Special Education Issue Brief: Intervention IDEAs for Infants, Toddlers, Children and
Youth Impacted by Opioids
The U.S. Office of Special Education published an Issue Brief that provides prevalence
information regarding the impact of opioids on infants, toddlers, children and youth, as well as a
list of risk factors associated with opioid exposure. The document also provides strategies for
prevention and intervention, including descriptions and quality indicators, and provides specific
42

https://mchb.hrsa.gov/sites/default/files/mchb/MaternalChildHealthInitiatives/HomeVisiting/MIECHV-OpioidNAS-Resource.pdf
43
HRSA Home Visiting Program: Supporting Families Impacted by Opioid Use and NAS, at pg3
44
For additional information on Medicaid and Home Visiting, see the Joint Informational Bulletin,
“Coverage of Maternal, Infant, and Early Childhood Home Visiting Services,” https://www.medicaid.gov/federalpolicy-guidance/downloads/cib-03-02-16.pdf
45
Julie Seibert, PhD, Holly Stockdale, MA, Rose Feinberg, MA, Erin Dobbins, MA, Elysha Theis, BA, and Sarita
L. Karon, PhD, RTI International . https://aspe.hhs.gov/basic-report/state-policy-levers-expanding-family-centeredmedication-assisted-treatment This report was prepared under contract #HHSP233201600021I between the U.S.
Department of Health and Human Services (HHS), Office of Disability, Aging and Long-Term Care Policy
(DALTCP) and the Research Triangle Institute Expanding Access to Family-Centered Medication-Assisted
Treatment Issue Brief
46
For additional information, see Expanding Access to Family-Centered Medication-Assisted Treatment Issue Brief
https://aspe.hhs.gov/pdf-report/expanding-access-family-centered-medication-assisted-treatment-issue-brief and
State Policy Levers for Expanding Family-Centered Medication Assisted Treatment https://aspe.hhs.gov/pdfreport/state-policy-levers-expanding-family-centered-medication-assisted-treatment

10

resources for more information. The Issue Brief additionally discusses NAS interventions,
various forms of therapy for children and youth, and treatment programs for mothers with SUD,
designed for use by parents, schools, and programs. 47
Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients
and the Community Act (SUPPORT for Patients and Communities Act): Provisions and
Subsequent Guidance
The SUPPORT for Patients and Communities Act 48 includes many provisions to improve
services to infants with NAS and their families. While many provisions will assist states in
addressing the opioid epidemic, certain provisions are particularly relevant to benefits and the
delivery of services under the Medicaid program. Title I of the SUPPORT for Patients and
Communities Act includes many Medicaid-specific provisions to address the opioid crisis, 49 and
Title III, Subtitle B, Chapter 1 contains provisions that provide more flexibility with respect to
Medicaid covered MAT for opioid disorders. 50 Title V contains subtitles that provide other
changes to Medicaid and CHIP, including CHIP mental health and substance use disorder parity,
activities and guidance regarding opportunities to design demonstration projects under section
1115 of the Social Security Act (the Act) to improve care transitions for certain individuals who
are soon-to-be former inmates of a public institution and otherwise eligible for Medicaid, and a
Medicaid state plan option to provide Medicaid coverage, from October 1, 2019 through
September 30, 2023, to beneficiaries age 21 through 64 who have at least one SUD diagnosis and
reside in an eligible Institution for Mental Diseases. 51 Other sections address protection of
pregnant women and infants 52 and supporting family-focused residential treatment. 53
U.S. Government Accountability Office, Report to Congressional Committees: Medicaid:
Opioid Use Disorder Services for Pregnant and Postpartum Women, and Children
Section 1005(b) of the SUPPORT for Patients and Communities Act requires that GAO conduct
a study and submit a report to Congress addressing gaps in coverage for pregnant women with
SUD under the Medicaid program. This report, issued in October, 2019, provides information
and an overview of selected states that provide Medicaid and other coverage for OUD for
eligible pregnant and postpartum women, states that provide Medicaid coverage for annual
screenings and other medically necessary services for SUD for eligible children, and a discussion
of the use of telehealth in schools. 54
Medicaid Guidance and Resources: Best Practices for Infants with NAS and Pregnant
Women with SUD
47

https://osepideasthatwork.org/sites/default/files/IDEAslIssBrief-Opioids-508.pdf
Pub. L. 115-271, the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment
(SUPPORT) for Patients and Communities Act.
49
Sections 1001-1018 of the SUPPORT for Patients and Communities Act
50
Sections 3201-3204 of the SUPPORT for Patients and Communities Act
51
Sections 5001-5061 of the SUPPORT for Patients and Communities Act
52
Sections 7061-7065 of the SUPPORT for Patients and Communities Act
53
Sections 8081-8083 of the SUPPORT for Patients and Communities Act
54
https://www.gao.gov/products/GAO-20-40
48

11

Neonatal Abstinence Syndrome: A Critical Role for Medicaid in the Care of Infants (2018)
CMS, CMCS Informational Bulletin
In June 2018, CMS issued an Informational Bulletin that provides states with information for
designing approaches to treatment of infants with NAS, including Medicaid coverage options
and limitations. 55 It contains a summary of a number of studies on NAS treatment, which
suggest possible strategies states may want to consider in building effective coverage programs.
It further discusses ways in which Medicaid can support the mothers, fathers, and caregivers of
the infants in providing care that can improve health outcomes for their infants with NAS.
This Informational Bulletin also provides a discussion of Medicaid payment options for coverage
of NAS Treatment to infants. It also discusses options for provision of services to mothers,
fathers, and caregivers who are Medicaid eligible in their own right, as well as mothers, fathers
and caregivers who may not have Medicaid eligibility themselves, but are involved in learning
and delivering critical services for the benefit of the infant. It includes a discussion of different
settings in which the services may be delivered, as well as options for design of Medicaid
payment methodologies.
Section 1007 of the SUPPORT for Patients and Communities Act: State Guidance for
Implementation of the Treatment for Infants with Neonatal Abstinence Syndrome in Residential
Pediatric Recovery Centers CMS, CMCS Informational Bulletin
On July 26, 2019, CMS issued an Informational Bulletin, in accordance with the new provisions
in the SUPPORT for Patients and Communities Act. The Bulletin provides guidance to states by
describing the impact of the law’s newly defined “residential pediatric recovery centers” on
states’ delivery of services to infants with NAS and to their mothers, family members and
caregivers. 56
Section 1010 of the SUPPORT for Patients and Community Act: Medicaid Strategies for NonOpioid Pharmacologic and Non-Pharmacologic Chronic Pain Management CMS, CMCS
Informational Bulletin
This Informational Bulletin 57 describes Medicaid authorities that states may use for coverage of
non-opioid pharmacologic and non-pharmacologic pain management therapies, highlights some
preliminary strategies used by several states, and includes useful resources to help states consider
appropriate pain relief approaches within the context of the national opioid crisis. While the
focus of this Informational Bulletin is on non-opioid chronic pain management, states may
consider the strategies outlined here for the treatment of acute pain as well.
Strategies to Address the Opioid Epidemic, CMS State Medicaid Director Letter (SMDL) # 17003 issued November 1, 2017

55

https://www.medicaid.gov/federal-policy-guidance/downloads/cib060818.pdf
https://www.medicaid.gov/federal-policy-guidance/downloads/cib072619-1007.pdf
57
https://www.medicaid.gov/federal-policy-guidance/downloads/cib022219.pdf
56

12

Demonstration projects authorized under section 1115 of the Act allow states to test innovative
policy and delivery approaches that promote the objectives of the Medicaid program. On
November 1, 2017, CMS announced a section 1115(a) demonstration initiative to improve access
to and quality of treatment for Medicaid beneficiaries as part of a Department-wide effort to
combat the nation’s ongoing opioid crisis. This initiative aims to give states flexibility to design
demonstrations that improve access to high quality, clinically appropriate treatment for SUDs
while incorporating metrics for analyzing whether outcomes for Medicaid beneficiaries are in
fact improving. Through this section 1115 initiative, states can receive Federal Financial
Participation (FFP) for the continuum of services to treat addiction to opioids or other
substances, including services provided to beneficiaries who are short-term residents in inpatient
treatment facilities that qualify as IMDs, primarily to receive SUD treatment. 58
Leveraging Medicaid Technology to Address the Opioid Crisis, CMS SMDL, # 18-006, issued
June 11, 2018
This SMDL provides information to states on which Federal funding authorities might support
health information technology efforts such as telemedicine and prescription monitoring tools,
which could be used in states’ efforts to ensure effective treatment availability and opioid
awareness activities. 59
Section 8081 of the SUPPORT for Patients and Communities Act: Family Focused Residential
Treatment Programs
Section 8081 requires guidance to be issued that describes existing opportunities and flexibilities
under the Medicaid program, including under waivers authorized under section 1115 or 1915 of
the Social Security Act, for states to receive federal Medicaid funding for the provision of SUD
treatment for pregnant and postpartum women, parents and guardians, and, to the extent
applicable, their children, in “family-focused residential treatment programs.” Section 8081 also
requires the guidance to describe how states can employ and coordinate funding provided under
the Medicaid program, the title IV-E foster care maintenance program, and other programs
administered by HHS, as well as relevant sections of the Family First Prevention Services Act, 60
to support the provision of treatment and services provided by a “family-focused residential
treatment facility.” The term “family-focused residential treatment program” means a traumainformed residential program primarily for substance use disorder treatment for pregnant and
postpartum women and parents and guardians that allows children to reside with such women or
their parents or guardians during treatment to the extent appropriate and applicable.
III.

Services and Financing Options for States under Medicaid and CHIP

A.

Services and Options Under the Medicaid Program

Medicaid Services to Infants with NAS
58

https://www.medicaid.gov/federal-policy-guidance/downloads/SMD17003.pdf
https://www.medicaid.gov/federal-policy-guidance/downloads/smd18006.pdf
60
Title VII of the Bipartisan Budget Act of 2018, Pub.L. 115–123, Feb. 9, 2018.
59

13

CMS issued comprehensive guidance regarding NAS and the critical role Medicaid plays in
meeting the needs of infants. 61 This guidance provides background on the role of Medicaid in
the care of infants, including a discussion of potential Medicaid services and available financing
options. The guidance also discusses best practices focusing on prevention, screening, treatment
(including the importance of involvement of mothers in the infants’ treatment whenever
possible) and post-discharge services (including continuity of care) for infants and their
families. 62 Subsequently, in response to the requirements of Section 1007 of the SUPPORT for
Patients and Communities Act, CMS issued further clarification to states regarding the use and
financing options for the optional provider type, “residential pediatric recovery centers
(RPRCs).” 63
Medicaid Services to Parents and Caregivers
Medical assistance is defined as payment for part or all of the cost of care and services for
individuals who are Medicaid-eligible. 64 Therefore, Medicaid can cover services provided to
parents and other caregivers if they are Medicaid-eligible in their own right and meet a state’s
medical necessity criteria for the service.
The following is an overview of some of the Medicaid state plan benefits that states may use to
cover screening, prevention, and treatment services for parents and other caregivers. CMS is
available to provide technical assistance to states on these benefit options and other authorities
that could be used to address needed services for parents and caregivers.
Screening, Diagnostic, and Preventive Services
The United States Preventive Services Task Force (Task Force) is an independent, volunteer
panel of national experts in prevention and evidence-based medicine. The Task Force works to
improve the health of all Americans by making evidence-based recommendations about clinical
preventive services such as screenings, counseling services, and preventive medications. 65 The
Task Force assigns each recommendation a letter grade (an A, B, C, or D grade or an I
statement) based on the strength of the evidence and the balance of benefits and harms of a
preventive service.
Until recently, the Task Force did not include a recommendation for screening for unhealthy
drug use among adults. As of June 9, 2020, the Task Force recommends screening by asking
questions about unhealthy drug use in adults age 18 years or older. 66 Screening should be
implemented when services for accurate diagnosis, effective treatment, and appropriate care can
be offered or referred. (Screening refers to asking questions about unhealthy drug use, not testing
biological specimens.) Other recommendations related to unhealthy alcohol use and tobacco use
61

https://www.medicaid.gov/federal-policy-guidance/downloads/cib060818.pdf
https://www.medicaid.gov/federal-policy-guidance/downloads/cib060818.pdf
63
https://www.medicaid.gov/federal-policy-guidance/downloads/cib072619-1007.pdf
64
Section 1905(a) of the Social Security Act
65
https://www.uspreventiveservicestaskforce.org/Page/Name/about-the-uspstf
66
https://uspreventiveservicestaskforce.org/uspstf/recommendation/drug-use-illicit-screening
62

14

were recommended by the Task Force in prior years. In 2018, the Task Force recommended
screening for unhealthy alcohol use in primary care settings in adults 18 years or older, including
pregnant women, and providing persons engaged in risky or hazardous drinking with brief
behavioral counseling interventions to reduce unhealthy alcohol use. 67 In 2015, the Task Force
also recommended that clinicians ask all pregnant women about tobacco use, advise pregnant
women who use tobacco to stop, and provide behavioral interventions for cessation to pregnant
women who use tobacco. 68 Other Task Force recommendations related to women’s screening
and preventative services may be of interest and can be found on the Task Force web site. 69
A state could opt to cover screening for pregnant women for drug use under several Medicaid
state plan benefits such as the screening services, diagnostic services, and preventive services.
Screening services are defined as “the use of standardized tests given under medical direction in
the mass examination of a designated population to detect the existence of one or more particular
diseases or health deviations or to identify for more definitive studies individuals suspected of
having certain diseases.” 70 States would need to discuss their proposed screening services and
the relevant population(s) with CMS in order for CMS to determine whether the state would
need to submit a SPA to revise current coverage policies.
The diagnostic services benefit is another optional state plan benefit that states may use to cover
diagnostic services for SUDs. Diagnostic services are defined as “any medical procedures or
supplies recommended by a physician or other licensed practitioner of the healing arts, within the
67

Task Force recommendation on Unhealthy Alcohol Use in Adolescents and Adults: Screening and Behavioral
Counseling Interventions: adults 18 years or older, including pregnant women, issued November 13, 2018,
https://www.uspreventiveservicestaskforce.org/uspstf/recommendation/unhealthy-alcohol-use-in-adolescents-andadults-screening-and-behavioral-counseling-interventions Assigned a Grade B
68
Task Force recommendation on Tobacco Smoking Cessation in Adults, Including Pregnant Women: Behavioral
and Pharmacotherapy Interventions: pregnant women, issued September 21, 2015,
https://www.uspreventiveservicestaskforce.org/uspstf/recommendation/tobacco-use-in-adults-and-pregnant-womencounseling-and-interventions Assigned a Grade A
69
The Task Force recommends that clinicians provide or refer pregnant and postpartum persons who are at
increased risk of perinatal depression to counseling interventions. See Recommendation on Screening for Perinatal
Depression, issued February 12, 2019:
https://www.uspreventiveservicestaskforce.org/uspstf/recommendation/perinatal-depression-preventiveinterventions.
The Task Force also recommends the hepatitis C virus (HCV) infection screening for adults in the age group 18 to
79 years. This update comes against the background of increasing HCV over the last ten years, primarily due to
higher injection drug use, and closer monitoring. See Recommendation on Screening for HCV, issued March 2,
2020: https://www.uspreventiveservicestaskforce.org/uspstf/recommendation/hepatitis-c-screening.
The Task Force also recommends providing interventions during pregnancy and after birth to support breastfeeding.
See Recommendation on Breastfeeding: Primary Care Interventions: pregnant women, new mothers, and their
children, issued October 25, 2016,
https://www.uspreventiveservicestaskforce.org/uspstf/recommendation/breastfeeding-primary-care-interventions.
Section 2713 of the Public Health Services Act requires health plans to cover, without cost-sharing, Task Force
Grade A and B preventive services, immunizations recommended by the Advisory Committee on Immunization
Practices, preventive services and care for children/adolescents, and such additional preventive care and screenings
as provided for in comprehensive guidelines supported by the Health Resources and Services Administration with
respect to women This link discusses the updated HRSA guidelines for women: https://www.hrsa.gov/womensguidelines/index.html
70
42 CFR 440.130(b)

15

scope of his practice under State law, to enable him to identify the existence, nature, or extent of
illness, injury, or other health deviation in a beneficiary.” 71
The optional state plan preventive services benefit can also be used to cover “services
recommended by a physician or other licensed practitioner of the healing arts acting within the
scope of authorized practice under state law to:
(1) Prevent disease, disability, and other health conditions or their progression;
(2) Prolong life; and
(3) Promote physical and mental health and efficiency.” 72
Preventive services must involve direct patient care and address the individual’s physical or
mental health, rather than the individual’s environment. States typically use the preventive
services benefit to cover services such as tobacco cessation counseling and diabetes preventive
services such as nutritional and physical exercise counseling. Licensed and unlicensed
practitioners may furnish preventive services. 73 To modify the state’s current coverage of
preventive services, a state plan amendment (SPA) may need to be submitted to CMS, including
descriptions for each proposed service, an identification of each practitioner type qualified to
furnish each service, and a brief summary of the practitioner qualifications. For licensed
practitioners, the state plan need only indicate that they are licensed, unless the state requires
additional qualifications beyond licensure. For unlicensed practitioners, the state plan must
include any certification, registration, education, experience and supervisory arrangements that
the state requires for an individual to be qualified to provide the service.
In addition, states could opt to cover under their preventive services benefit all the Task Force’s
grade A and B recommendations, and all approved adult vaccines and their administration as
recommended by the Advisory Committee on Immunizations Practices, without cost-sharing,
and receive a one percent increase in their FMAP. 74
Treatment Services
The rehabilitative services benefit is an important optional state plan benefit for coverage of
SUD treatment services. 75 Medicaid regulations at 42 CFR § 440.130(d) broadly define
rehabilitative services as “any medical or remedial services recommended by a physician or
other licensed practitioner of the healing arts, within the scope of his practice under state law, for
maximum reduction of physical or mental disability and restoration of a beneficiary to his best
possible functional level.” As with preventive services, a state seeking to modify its current
coverage of rehabilitative services may need to submit a SPA for CMS review, including service
descriptions for each proposed service, an identification of each practitioner type qualified to
furnish each service, and a brief summary of the practitioner qualifications. Examples of SUD
treatment services that states could cover under the rehabilitative services benefit include
71

42 CFR 440.130(a)
42 CFR 440.130(c)
73
https://www.medicaid.gov/sites/default/files/federal-policy-guidance/downloads/CIB-11-27-2013-Prevention.pdf
74
Section 4106 of the Affordable Care Act
75
Section 1905(a)(13) of the Social Security Act
72

16

assessments, individual and group therapy, peer support services, MAT, withdrawal
management, and skills restoration.
Another optional state plan benefit that states can use to cover treatment services is the “other
licensed practitioner” benefit. 76 As set forth in 42 CFR Section 440.60(a), other licensed
practitioner services are “any medical or remedial care or services, other than physicians’
services, provided by licensed practitioners within the scope of practice as defined under State
law.” Under this benefit, states do not need to detail the covered services or list practitioner
qualifications in the state plan or proposed SPA. States only need to include language indicating
that the services of a licensed practitioner, such as a licensed psychologist, social worker, or
addiction counselor, are covered. States could also cover unlicensed practitioners under the
supervision of the licensed practitioner provided that the supervision is in accordance with the
licensed practitioner’s scope of practice under state law and the licensed practitioner assumes
professional responsibility for the unlicensed practitioner.
Care Management
Targeted Case Management is an optional benefit that can be included as a Medicaid state plan
benefit. 77 Effective case management includes: assessing the need for medical, educational,
social and other services; development of a specific individualized care plan; referral and related
activities to help the individual obtain needed services; and monitoring and follow up activities
to ensure that changes in the needs or status of the individual are reflected in the care plan and
that the plan is effectively implemented and adequately addresses the needs of the individual.
Case management assistance to caregivers in accessing transportation, appropriate child care,
and other services post discharge may be critical in meeting continuing health care needs.
Medicaid Health Homes
One option to coordinate care for infants with neonatal abstinence syndrome and their parents
could be a SUD-focused Health Home. Section 1945 of the Social Security Act describes an
optional Medicaid state plan benefit for states to establish Health Homes to integrate care for
people with Medicaid who have chronic conditions as a way to treat the “whole person.” It is
also important to note all new SUD-focused Health Homes can receive ten quarters of 90%
enhanced federal match from the effective date of the SPA.
A state can provide the following services under a Health Home: comprehensive care
management, care coordination, health promotion, comprehensive transitional care/follow-up,
patient and family support and referral to community and social support services. A Health
Home can be established for people (both children and adults) with Medicaid who meet the
following criteria: have two or more chronic conditions, have one chronic condition and are at
risk for a second, or have one serious and persistent mental health condition. In statute,
substance use disorder is listed as a chronic condition.
When developing an SUD-focused Health Home, a state must keep in mind the following
76
77

Section 1905(a)(6) of the Social Security Act
42 CFR 440.169

17

definition and criteria. The term “SUD-focused state plan amendment” is defined in section
1945(c)(4)(D) of the Social Security Act to mean a SPA under section 1945 of the Act that is
designed to provide Health Home services primarily to SUD-eligible individuals. The term
“SUD-eligible individual” is defined in section 1945(c)(4)(D) of the Act to mean an individual
who satisfies all of the following: 1) is an eligible individual with chronic conditions, 2) has a
substance use disorder, and 3) has not previously received health home services under any other
SPA.
Medicaid Primary Care Case Management and Integrated Care Models
Medicaid Primary Care Case Management includes case management related services that
include the location, coordination, and monitoring of primary health care services, and are
provided under a contract between the state and either a Primary Care Case Manager, a physician
group practice, or an entity that employs or arranges with physicians to furnish the services. 78
Integrated Care Models (ICMs) are characterized by organized and accountable care delivery and
payment methodologies aligned across payers and providers to ensure effective, seamless, and
coordinated care. By orienting the system around the needs and preferences of beneficiaries,
successful ICMs can demonstrate improved health care outcomes and result in improved
beneficiary experience, while reducing overall health care expenditures. ICMs include
integration of various types of health care services such as primary, acute, specialty, dental,
behavioral (including SUD), and long-term support services.
Medicaid guidance regarding ICMs, including a discussion of reimbursement and potential for
shared savings, may be of assistance to states in utilizing these models to provide this continuous
and coordinated care to parents and their infants with NAS. 79
Medicaid Financing Options for Infants with NAS and their Mothers, Fathers, and
Caregivers
Financing Options in the Treatment of NAS for Infants and Their Families
Prior to the passage of the SUPPORT for Patients and Communities Act, CMS issued an
Informational Bulletin entitled “Neonatal Abstinence Syndrome: A Critical Role for Medicaid in
the Care of Infants.” 80 In this guidance, CMS not only discussed the complex condition of NAS
and its diagnosis and treatment, but also provided guidance regarding Medicaid coverage and
potential payment options for the treatment services to infants with NAS and their mothers,
fathers and caregivers.
78

42 CFR 440.168
“Integrated Care Models” CMCS State Medicaid Director Letter, SMDL#12-001 ICM#1, July 10, 2012
https://www.medicaid.gov/Federal-Policy-Guidance/downloads/SMD-12-001.pdf
“Policy Considerations for Integrated Care Models” CMCS State Medicaid Director Letter, SMDL #12-002 ICM#2
July 10, 2012 https://www.medicaid.gov/Federal-Policy-Guidance/downloads/SMD-12-002.pdf
“Shared Savings Methodologies” CMCS State Medicaid Director Letter, SMDL #13-005 ICM#3
https://www.medicaid.gov/Federal-Policy-Guidance/Downloads/SMD-13-005.pdf
80
https://www.medicaid.gov/federal-policy-guidance/downloads/cib060818.pdf
79

18

The Informational Bulletin included a detailed discussion of Medicaid coverage, including an
overview of general Medicaid requirements, and guidance regarding delivery and payment for
NAS treatment in a variety of settings. CMS issued subsequent guidance, providing further
clarification on the optional provider type of “residential pediatric recovery center” as required
by Section 1007 of the SUPPORT Act for Patients and Communities. 81
Financing Options in the Treatment of Mothers and Fathers with SUD
States have multiple options for structuring their Medicaid program in order to receive federal
financial participation for services delivered to pregnant and postpartum women, parents and
guardians.
Additionally, states have flexibility in setting payment rates for services provided within the
Medicaid program to promote access and quality care. For instance, states may pay higher rates
for services provided to individuals with significant care needs or in geographic areas where
access to care may be of concern. States may also offer providers financial incentives to
improve beneficiary outcomes based on meeting certain targets, which may include treatment
outcomes.
Under current Medicaid law, medical assistance payment for room and board is only available
with respect to the facilities that provide Medicaid-covered, institutionally-based, benefits:
nursing facilities, inpatient hospitals, psychiatric hospitals for individuals under age 21,
institutions for mental diseases for individuals age 65 or older that otherwise would qualify as an
inpatient setting, and intermediate care facilities for individuals with intellectual disabilities that
also meet certain federal standards and conditions of participation requirements prescribed by the
Secretary. Thus, an RPRC would only be able to receive a Medicaid payment for room and
board if the RPRC furnishes services under one of these benefits and meets the applicable
requirements.
Treatment services to address SUD for a Medicaid eligible parent or caregiver may be delivered
outside of residential settings, in residential treatment settings, or in inpatient settings, depending
on the needs of the individual. The extent to which expenditures for services are eligible for
federal match depends on a range of factors, including the eligibility category of the beneficiary,
the setting in which the services are furnished, and the Medicaid authority under which the state
has elected to cover the services. 82
Medicaid Limited Exception to the Institution for Mental Diseases (IMD) Exclusion for Certain
Pregnant and Postpartum Women
On July 26, 2019, CMS issued guidance to states on section 1012 of the SUPPORT for Patients
and Communities Act, entitled Help for Moms and Babies. Section 1012 creates a new limited
exception to the IMD exclusion. 83 Specifically, section 1012(a) states that for a woman who is
81

https://www.medicaid.gov/federal-policy-guidance/downloads/cib072619-1007.pdf
https://www.medicaid.gov/federal-policy-guidance/downloads/smd17003.pdf
83
https://www.medicaid.gov/federal-policy-guidance/downloads/cib072619-1012.pdf
82

19

eligible on the basis of being pregnant (and up to 60-days postpartum), who is a patient in an
IMD for purposes of receiving treatment for a SUD, who is either enrolled under the state plan
immediately before becoming a patient in the IMD, or who becomes eligible to enroll while a
patient in an IMD, the IMD exclusion shall not prohibit federal financial participation (FFP) for
medical assistance for items and services provided outside of the IMD to the woman. States may
now claim FFP for pregnancy and pregnancy related services provided outside the IMD to
women who meet these criteria. This limited exception became effective on October 24, 2018,
the date of enactment of the SUPPORT for Patients and Communities Act.
Financing Options under Medicaid Managed Care
Under certain conditions, the Medicaid managed care regulations at 42 CFR part 438 allow states
to continue paying Medicaid capitation payments to managed care organizations and prepaid
inpatient health plans for enrollees aged 21-64 receiving short term inpatient treatment in an
IMD when the requirements in 42 CFR 438.3(e)(2)(i)-(iii) and 438.6(e) are satisfied. Many
states enroll pregnant women into managed care and by using these provisions, have been able to
provide more treatment options than were otherwise available under the state plan.
Options under Medicaid Section 1115 Demonstration Projects
Section 1115 of the Act gives the Secretary of HHS authority to approve experimental, pilot, or
demonstration projects that are found by the Secretary to be likely to assist in promoting the
objectives of the Medicaid program. In addition, demonstrations need to be budget neutral to the
federal government. The purpose of these demonstrations, which give states additional
flexibility to design and improve their programs, is to demonstrate and evaluate state-specific
policy approaches to better serving Medicaid populations.
As part of the HHS effort to combat the ongoing opioid crisis, on November 1, 2017, CMS
issued guidance describing additional flexibilities to help states improve access to and quality of
SUD treatment through Medicaid section 1115 demonstrations.
For more information on these substance use disorder demonstration projects, see:
https://www.medicaid.gov/state-resource-center/innovation-accelerator-program/programareas/reducing-substance-use-disorders/1115-sud-demonstrations/index.html. For more
information on the flexibilities to design section 1115 demonstrations to improve access to high
quality, clinically appropriate treatment for OUD and SUDs as discussed in the SMDL on
“Strategies to Address the Opioid Epidemic” issued Nov. 1, 2017, see:
www.medicaid.gov/federal-policy-guidance/downloads/smd17003.pdf
B. Services and Options under CHIP
Options and financing for prevention, screening, treatment to parents with SUD, infants
with NAS and home visiting services
CHIP HSIs are an option under title XXI of the Act that states can consider to fund activities
related to the prevention, screening and treatment of SUD and NAS, including home visiting

20

programs. Under section 2105(a)(1)(D)(ii) of the Act, states have the option to develop statedesigned HSIs that improve the health of low-income and targeted low-income children. 84
Under implementing regulations at 42 CFR 457.10, HSIs must include activities that protect the
public health, protect the health of individuals, improve or promote a state’s capacity to deliver
public health services, or strengthen the human and material resources necessary to accomplish
public health goals related to improving the health of children. HSIs may be directed at lowincome pregnant women or parents; however, HSIs may only provide services for adults if the
project directly improves the health of children. Additional details on the financing of HSIs are
discussed below.
There is a wide variety of approved HSI projects. States have used HSIs to provide health care
services, 85 health-related educational programs in schools, community-based public health
outreach, and provider education on current treatment and prescribing practices. HSIs also
provide opportunities for states to fund activities targeted to children who have been impacted by
NAS or OUD, or their parents as long as the activities directly impact the health of the child. For
example, several states currently use HSIs to provide home visitation programs for vulnerable
populations, such as teen parents or children who are at risk for involvement or have been
involved with child protective services. States may consider home visitation programs designed
specifically for families with infants diagnosed with NAS that are focused on improving parental
capacity and ability to care for infants with this condition. States could also consider using HSIs
to supplement funding where the need exceeds existing resources, such as building on existing
SUD prevention programs targeting children and young adults. Additionally, states have
implemented HSIs to increase the use of naloxone, an important life-saving overdose reversal
agent. Specifically, states have provided naloxone kits to families with children under 19 who
have individuals in the home at risk for opioid overdose and training for teachers and other
school employees on how to administer naloxone. When designing a HSI proposal, we
encourage states to utilize evidence based programs or practices when developing interventions
to ensure that HSI funds are being used effectively to improve the health of children.
Federal funding for HSIs comes from a portion of the state’s available CHIP allotment for the
relevant fiscal year. HSI expenditures (including for administration of the HSI itself) are subject
to a cap (referred to in regulation as the “10 percent limit”) that also applies to administrative
expenses and other certain expenditures described in section 2105(a)(1)(D) of the Act. Under
section 2105(c)(2)(A) of the Act and regulations at 42 CFR 457.618, federal payment for HSIs,
administrative expenditures and other certain expenditures cannot “exceed the 10 percent limit of
the total of expenditures under the plan” claimed by the state for the federal fiscal year as
reported through the appropriate quarterly federal claiming forms. Within the 10 percent limit,
states should fund costs associated with administration of the CHIP state plan first; any funds left
over can be used for an HSI, subject to the 10 percent cap. In addition, consistent with section
2105(c)(6)(B) of the Act and 42 CFR 457.626, states must assure that title XXI funds used to
support an HSI cannot supplant Medicaid or other sources of federal funding (other than an
84

42 CFR 457.10 – “Low income” and “targeted low income” children include children up to a state’s CHIP
eligibility level or 200 percent of the FPL, if higher. “Child” means an individual under the age of 19 including the
period from conception to birth.
85
HSIs may not be used to cover health care services when Medicaid, non-governmental insurers, or other sources
of funding (including other federal sources of funding) would reasonably be expected to pay for the services or the
services could be coverable under those funding sources, consistent with the requirements of 42 CFR 457.626.

21

insurance program operated or financed by the Indian Health Service). Depending on the nature
of the project, states should demonstrate that they have a process in place to coordinate work
with other agencies administering federally funded programs and with respect to other
expenditures of federal funds.
To implement a HSI, states must submit a CHIP SPA that includes a detailed description of the
HSI and a completed budget in sections 2.2 and 9.10 respectively of the CHIP state plan. States
must be able to illustrate that the proposed HSI would impact the health of children.
Additionally, as required under section 2108 of the Act, states must report on CHIP annually,
including any outcomes related to their HSIs. We encourage states interested in pursuing a HSI
to consult CMS about their proposal or to submit a draft SPA prior to making an official
submission. For technical assistance, please reach out to your CHIP project offer to discuss
possible HSI proposals. If there are additional questions specific to this guidance, please contact
Meg Barry, Deputy Director, Division of State Coverage Programs, at (410)-786-1536.
IV.

Additional Opportunities and Technical Assistance Available to State Medicaid
Agencies

Technical Assistance and Information through the Medicaid Innovation Accelerator Program
(IAP)
The Medicaid IAP was developed to help improve the care and health of Medicaid beneficiaries
and to reduce costs by supporting states’ ongoing delivery system and payment reforms through
targeted technical assistance, tool development, and cross-state learning opportunities.
By supporting states’ ongoing payment and delivery system reforms, IAP aims to improve the
health and health care of Medicaid beneficiaries and to reduce costs. As part of IAP’s work with
state Medicaid agencies in the areas of reducing SUDs and designing value-based payment for
maternal and infant health, the program works with state Medicaid agencies to support data
analysis and create data analytics tools related to screening, prevention, and post discharge
services for maternal substance use disorders. This work has included data analysis resources
that use maternal and infant claims data related to care for pregnant and postpartum Medicaid
beneficiaries with OUD and infants born with NAS. For more information, visit
https://www.medicaid.gov/state-resource-center/innovation-accelerator-program/index.html.
Home Visiting Services and the Continuum of Care
Home visiting programs promote nurturing caregiver-child relationships essential to the healthy
development of infants impacted by NAS. Intervening early and offering supportive,
comprehensive services to families can promote responsive, caring parent-child relationships that
can prevent or reverse negative health effects on the child caused by major stressors like a
caregiver’s mental and/or substance use disorder, neglect or abuse. 86 Home visiting is often
cited as an evidence-based intervention that could help prevent or reduce the impact of
86

Center for the Developing Child, Harvard University, web page on Toxic Stress. Retrieved 2/2019
http://developingchild.harvard.edu/science/key-concepts/toxic-stress/.

22

behavioral health challenges through the promotion of protective factors and mitigation of risk
factors. 87 Home visiting programs have a unique opportunity to support families affected by
SUD and NAS by implementing innovations that build on the trusting relationships between
home visitors and families and utilizing programs’ existing networks of outreach, assessment,
referral and service coordination. Consistent home visits build trusting relationships between
home visitors and caregivers, which may serve as a gateway to SUD treatment. 88 Home visiting
programs coordinate with health, early care and education, and family support partners and are
able to identify and address gaps in services, develop appropriate referral agreements, increase
interoperability among data systems, and improve system-wide standards of care.
The continuum of care model, 89, 90, 91 highlights promotion, prevention, treatment and
maintenance approaches available to address behavioral health disorders. Across the continuum
of care, home visiting programs innovate to support families affected by SUD and NAS through
a number of strategies, such as:
•
•
•
•
•
•
•
•
•
•

establishing and enhancing centralized access points and targeted referral agreements to
enroll families affected by SUD and NAS;
screening families for SUD on a periodic basis in accordance with a validated tool;
tailoring services, in fidelity to home visiting models, to meet the needs of families
affected by SUD by using SBIRT (Screening, Brief Intervention, and Referral to
Treatment 92), motivational interviewing, and other practices;
incorporating SUD symptom and harm reduction to family goal planning;
addressing family risk factors for SUD and NAS, and promoting protective factors that
mitigate risk;
implementing home visiting model enhancements to address substance misuse;
expanding parents’ knowledge of child development to promote positive parent-child
relationships;
supporting mothers in caring for babies affected by neonatal abstinence syndrome, Fetal
Alcohol Spectrum Disorder, or other challenges connected to SUD;
referring families to assessment and treatment, including MAT when indicated;
providing case management to help families maintain necessary care for infants affected
by NAS and help parents adhere to SUD treatment and maintenance plans;

87

https://www.drugabuse.gov/publications/principles-substance-abuse-prevention-early-childhood/principlessubstance-abuse-prevention-early-childhood
88
U.S. Department of Health and Human Services, Health Resources and Services Administration. (2018). HRSA’s
Home Visiting Program: Supporting Families Impacted by Opioid Use and Neonatal Abstinence Syndrome.
89
Institute of Medicine. (1994). Reducing risks for mental disorders: Frontiers for preventive intervention research.
P. J. Mrazek & R. J. Haggerty (Eds.). Washington, D.C.: The National Academies Press.
doi:https://doi.org/10.17226/2139
90
National Research Council, & Institute of Medicine. (2009). Preventing mental, emotional, and behavioral
disorders among young people: Progress and possibilities. M. E. O’Connell, T. F. Boat, & K. E. Warner (Eds.).
Washington, DC: National Academies Press. doi:https://doi.org/10.17226/12480
91
U.S. Department of Health and Human Services (HHS), Office of the Surgeon General, Facing Addiction in
America: The Surgeon General’s Report on Alcohol, Drugs, and Health. Washington, DC: HHS, November 2016.
92
Screening, Brief Intervention, and Referral to Treatment (SBIRT) is an evidence-based practice used to identify,
reduce, and prevent problematic use, abuse, and dependence on alcohol and illicit drugs. More information is
available here: https://www.integration.samhsa.gov/clinical-practice/sbirt#why.

23

•
•
•
•
•
•

providing ongoing professional development, mental health consultation and reflective
supervision to build knowledge and skills among home visitors in identifying and
meeting families’ behavioral health needs;
building a home visiting workforce peer support model that includes parents in recovery;
utilizing and scaling continuous quality improvement methods to improve outcomes for
families affected by SUD and NAS;
incorporating gender-informed and trauma-informed approaches that reduce the stigma
and discriminatory perceptions and impact of SUD and NAS into organizational policies
and practices and maximize home visiting as a strategy to prevent SUD;
coordinating with local mental health, SUD treatment, and other service providers,
including health centers and recovery support systems, to improve families’ access to
high-quality treatment and social supports; and
building state and local comprehensive and equitable two-generation systems of care to
improve coordination of services for at-risk communities and families that include
pregnant and parenting women and their children impacted by SUD and NAS, including
collaboration with maternal and child health, early childhood, behavioral health, and
child welfare partners.

These services strive to coordinate medical and other critical services for parents and caretakers
and their infants at home. The majority of home visiting programs deliver services such as
screening, case management, family support, counseling, and skills training, although each
program utilizes its own eligibility criteria and service structure.
Medicaid coverage for home visiting services would depend on whether 1) the infant and/or
parent or other caregiver is Medicaid-eligible; and 2) the proposed services are (or could be)
coverable through existing Medicaid coverage authorities. Examples of Medicaid state plan
benefits that include services that may be furnished as part of a Medicaid funded home visiting
approach are: case management, physical therapy, occupational therapy, speech-language and
audiology services, preventive services, rehabilitative services, and home health services. 93
States interested in covering new or additional home visiting services may contact CMS for
technical assistance in evaluating whether the proposed services are coverable under the state
plan and whether a SPA would be required.
States may also wish to consider other Medicaid authorities to furnish services within a home
visiting program such as managed care authorities, home and community-based services waiver
programs, and section 1115 demonstration programs. For further information, states can refer to
the Joint Informational Bulletin on Coverage of Maternal, Infant, and Early Childhood Home
Visiting Services. 94
Residential Treatment for Pregnant and Postpartum Women Grant Program (SAMHSA)
The purpose of this program is to expand comprehensive treatment, prevention and recovery
support services for women and their children in residential substance use treatment facilities,
93

https://www.medicaid.gov/federal-policy-guidance/downloads/cib060818.pdf
Coverage of Maternal, Infant, and Early Childhood Home Visiting Services, CMS/HRSA Joint Informational
Bulletin at https://www.medicaid.gov/federal-policy-guidance/downloads/cib-03-02-16.pdf

94

24

including services for non-residential family members of both the women and children.
The populations of focus are low-income (according to federal poverty guidelines) women, age
18 and over, who are pregnant, postpartum (the period after childbirth up to 12 months), and
their minor children, age 17 and under, who have limited access to quality health services.
SAMHSA has identified traditionally underserved populations, especially racial and ethnic
minority women, as populations of focus. SAMHSA is particularly concerned about the high
morbidity and mortality rates of pregnant women and their infants among African Americans.
Under this grant program, services should be extended, when deemed appropriate, to fathers of
the children, partners of the women, and other family members of the women and children who
do not reside in the residential treatment facility. 95
The National Center for Substance Abuse and Child Welfare
The National Center for Substance Abuse and Child Welfare is co-funded by SAMHSA and the
Administration for Children and Families (ACF) and has extensive resources to assist child
welfare, substance use professionals and courts around issues related to substance abuse and
child welfare. 96
State Pilot Programs for Treatment of Pregnant and Postpartum Women through Substance
Abuse and Mental Health Services Administration (SAMHSA)
SAMHSA has designed a pilot program in order to incorporate a wider range of family-centered
services for pregnant and postpartum women, their children, and family members in nonresidential/outpatient treatment settings. The goal of the pilot is to help states provide a wellcoordinated and integrated system, by encouraging new approaches and models of care that can
be sustained overtime. There are currently 24 service sites in six states funded through the pilot.
The project has identified many promising practices and participating states have developed
mechanisms to bridge gaps in the continuum care of women. 97
SAMHSA also funded fourteen states through its Opioid State Targeted Response strategy to
target pregnant women and their newborns 98 and three grantees receiving SAMHSA MATPrescription Drug and Opioid Addiction awards are focusing specifically on pregnant women. 99
Project LAUNCH (Linking Actions for Unmet Needs in Children’s Health) Grant Program
Project LAUNCH provides education and trainings for medical professions and other child
serving systems (such as child welfare or substance abuse treatment providers) related to
management of NAS. 100 Project LAUNCH grantees have the opportunity to educate all of these
providers about best practices related to NAS, both in the hospital and post-discharge.
95

For additional information, see: https://www.samhsa.gov/grants/grant-announcements/ti-17-007
For more information, see: https://ncsacw.samhsa.gov/
97
https://www.samhsa.gov/grants/grant-announcements/ti-17-016
98
https://www.samhsa.gov/state-targeted-response-technical-assistance
99
The states are Kentucky, Louisiana, and Massachusetts
100
Project LAUNCH is guided by a unique, federal-level partnership among SAMHSA, ACF, HRSA, and CDC.
https://healthysafechildren.org/grantee/project-launch
96

25

Approaches to Family Centered Care
Given the interplay of addiction, family, and pregnancy, states and programs are increasingly
acknowledging the value of providing treatment to pregnant and parenting women through
family-centered programs. These programs include women, their children, partners, and/or other
family members in the treatment process, and provide clinical care for all affected family
members. In addition to clinical treatment -- which includes use of MAT as a best practice for
treating pregnant and parenting women -- family-centered programs include community-based
services such as child care, transportation, housing, employment, training, parenting education,
and linkages to financial aid and other human services programs.
Given the comprehensive nature of the provided services, the implementation of these programs
often entails utilizing Medicaid funding for covered services, and identifying alternative federal
and/or state funding for areas not included in Medicaid funding, such as housing or child care.
States have specifically used the SAMHSA State Targeted Response grants 101 and the SAMHSA
State Opioid Response Grants 102 to finance screening and treatment programs for pregnant and
postpartum women with OUD. Alternative payment models, like the recently announced
Maternal; Opioid Misuse (MOM) model developed through the Center for Medicare and
Medicaid Innovation (the Innovation Center) and discussed below, could allow providers greater
flexibility in designing programs that support case managers, peer recovery specialists, and other
non-clinical support professionals and services deemed essential to facilitating family-centered
care.
In addition, formal and informal partnerships among state agencies that serve this population can
address many of the barriers to consistent treatment that social risk factors, like housing, food,
and transportation insecurity. Since few family-centered programs are available, provider
education, especially around the use of MAT as a best practice for treating pregnant and
parenting women with OUD, is fundamental to improving access to services for families affected
by the opioid crisis. 103
MOM Model, CMS Innovation Center
The MOM Model is a five-year model designed to improve care for pregnant and postpartum
women enrolled in Medicaid with OUD and their infants. The model began on January 1, 2020,
and the following 10 states were awarded funding: Colorado, Indiana, Louisiana, Maine,
Maryland, Missouri, New Hampshire, Tennessee, Texas, and West Virginia. The MOM model
requires states to address fragmentation of care for this population and to support an integrated
and comprehensive model of care, including maternity care, OUD treatment, primary care, and
behavioral health care. States must also ensure the provision of referrals to community supports
and relevant social services to meet the comprehensive needs of the model’s target population.
101
102

https://www.samhsa.gov/grants/grant-announcements/ti-17-014
https://www.samhsa.gov/newsroom/press-announcements/201909041245

103

Julie Seibert, PhD, Holly Stockdale, MA, Rose Feinberg, MA, Erin Dobbins, MA, Elysha Theis, BA,
and Sarita L. Karon, PhD, RTI International . https://aspe.hhs.gov/basic-report/state-policy-leversexpanding-family-centered-medication-assisted-treatment
26

The model encourages states to tailor their programs for the communities they serve. This
flexibility will provide opportunities for research into best practices, potentially building the
evidence base for various screening tools, treatment types, treatment planning, coordination
strategies, and post-discharge services. For more information, see
https://innovation.cms.gov/initiatives/maternal-opioid-misuse-model/
Guidance Regarding Plans of Safe Care
CARA made changes to Title I of the Child Abuse Prevention and Treatment Act (CAPTA), and
more specifically added the following requirements:
• Modifies the state plan requirement at 106(b)(2)(B)(ii) for the state to apply the policies
and procedures to address the needs of infants born with and identified as being affected
by all substance abuse (not just illegal substance abuse as was the requirement prior to
this change).
• Modifies the state plan requirement at 106(b)(2)(B)(iii) for plans of safe care for infants
born and identified as being affected by substance abuse or withdrawal symptoms or
Fetal Alcohol Spectrum Disorder to add requirements for the state to:
o ensure the safety and well-being of infants following the release from the care of
health care providers, by (1) addressing the health and substance use disorder
treatment needs of the infant and affected family or caregiver; and (2) monitoring
these plans to determine whether and how local entities are making referrals and
delivering appropriate services to the infant and affected family or caregiver (in
accordance with state requirements); and develop the plans of safe care for infants
affected by all substance abuse (not just illegal substance abuse as was the
requirement prior to this change).
• Additionally, changes were made to required data reporting requirements. More
information can be found in Information Memorandum (IM) 16-05. 104
The National Center on Substance Abuse and Child Welfare (NCSACW) 105 is providing
technical assistance to support states’ capacity to address families with infants affected by
prenatal substance exposure. The NCSACW has identified best practices that reflect
coordinated, multi-systemic approaches that are grounded in early identification and
intervention, to assist child welfare, medical, SUD treatment and other systems to support
families affected by opioid use disorders. Collaborative planning and implementation of services
are yielding promising results in communities across the country. Examples of best practices
include the use of:
• Early identification, screening and engagement of pregnant women who are using
substances.
• Appropriate treatment for pregnant women, including timely access to treatment; access
to comprehensive MAT; guidelines and standards for treatment that include preparing
mothers for the birth of their infant who may experience withdrawal syndrome and
potential involvement with Child Protective Services (CPS); and beginning the
development of a plan of safe care prior to the birth event.
104

https://www.acf.hhs.gov/cb/resource/im1605
This project is an initiative of HHS jointly funded by SAMHSA and the ACF Administration on Children, Youth,
and Families (Children’s Bureau)

105

27

•

•

•
•

Consistent hospital policies for screening pregnant women, postpartum women and their
infants; if universal screening is not feasible, then clearly defined, non-biased criteria for
who is screened; and hospital standards and practices for care of the infant and mother
that promote infant/mother attachment and bonding (e.g., breastfeeding, rooming in, skinto-skin contact).
Consistent hospital notifications to CPS, including developing a set of questions and
responses that will help CPS hotline workers assess risk and protective factors and safety
concerns for the infant and mother; comprehensive assessments of the infant’s physical
health and the mother’s physical and social/emotional health and parenting capacity,
which will be used to develop a thorough discharge plan and inform a multi-disciplinary
plan of safe care.
Memoranda of Agreement that allow for timely information sharing and monitoring
infants and families across multiple systems.
Ongoing care plans for mothers and their infants that include home visitation, early
intervention services and recovery supports; and plans of safe care that are of sufficient
duration to ensure a greater likelihood of family stability and well-being, with sufficient
monitoring of maternal depression and anxiety, continuing recovery and parental capacity
to meet her infant’s needs as well as her own.

Resources to help develop and implement these best practices are available in the document, “A
Collaborative Approach to the Treatment of Pregnant Women with Opioid Use Disorders:
Practice and Policy Considerations for Child Welfare, Collaborating Medical and Service
Providers”. 106 Additional documents, briefs, webinars and other technical assistance materials
related to best practices in this area can be found at:
https://ncsacw.samhsa.gov/resources/substance-exposed-infants.aspx.
HRSA Funded Resources, Activities and Tools
Title V Maternal and Child Block Grant Funds
Administered by the Health Resources and Services Administration’s (HRSA) Maternal and
Child Health Bureau (MCHB), the purpose of the Title V Maternal and Child Health (MCH)
Services Block Grant 107 is to improve the health of the nation’s mothers, children, and families
through federal/state partnerships that provide each state with needed flexibility to respond to its
unique MCH population needs. The Maternal and Child Health Block Grant Program funds
states and jurisdictions to provide health care and public health services for pregnant women,
infants, children, including children with special health care needs, and their families. As one of
the program’s National Outcome Measures, HRSA’s MCHB annually compiles, and makes
available to states, national and state-level data on the proportion of infants born with drug
dependency (NAS). This measure responds to the legislative requirement for such data to be
reported and monitored.

106

https://ncsacw.samhsa.gov/files/Collaborative_Approach_508.pdf
https://mchb.hrsa.gov/maternal-child-health-initiatives/title-v-maternal-and-child-health-services-block-grantprogram
107

28

Examples of state Title V MCH Block Grant program activities that address NAS include:
•
•
•

•
•
•

Providing leadership and actively participating in state-level, interagency partnerships
and collaborations to enhance the early identification, treatment and prevention of NAS
in pregnant women and their newborns;
Coordinating with state healthcare organizations and providers in the development of
standardized screening procedures, data protocols and treatment strategies for substance
exposed newborns and their mothers;
Promoting screening tools in early detection of high-risk women and newborns, which
includes educating hospital staff and obstetric practices on evidence-based practice
models;
Advancing care coordination for the NAS-impacted mother-infant dyad Educating
families and soliciting community engagement to develop and implement NAS plans of
safe care;
Working to improve data reporting and surveillance related to NAS; and
Implementing maternal safety bundles or other best practices on obstetric care for women
with opioid use disorder.

The Rural Health Impact Program
The Rural Health IMPACT Program 108 provides tailored technical assistance to communities to
implement evidence-based, two-generational strategies that promote health and wellbeing of
children (prenatally to age 3) and create economic opportunities for their families. This includes
supporting rural demonstration sites to (1) ensure rural children and their families have access to
high quality health, development, education, and family support services that are aligned and
coordinated, and (2) improve early identification of and intervention for families who have
experienced or are at-risk for adverse childhood experiences, maternal depression and other
mental health issues, substance use disorders including opioid use and NAS and other factors
that lead to poor health and social outcomes. Current implementation focuses on families of
infants with NAS or other prenatal substance exposure.
The Infant Toddler Court Program
The overall goal of the Infant-Toddler Court Program 109 is to improve the health, well-being, and
development of infants, toddlers, and families in the child welfare system. The program
provides training, technical assistance (TA), implementation support, and evaluation research for
infant-toddler court teams, which are community-based teams that bring together experts in areas
including developmental health, judicial leadership, partnership engagement, and family advisors
to address the specific needs of this at-risk population. The infant-toddler court team provides
case management and family support to infants, toddlers and their families in the child welfare
system many of whom are affected by substance use disorders. Court teams promote the
implementation of two-generation, trauma-informed, evidence-based early interventions in the
108

https://www.hrsa.gov/grants/find-funding/hrsa-18-105;
https://mchb.hrsa.gov/earlychildhoodcomprehensivesystems
109
https://mchb.hrsa.gov/earlychildhoodcomprehensivesystems;
https://www.hrsa.gov/grants/find-funding/hrsa-18-123

29

court and child welfare systems and across child- and family-serving systems. Court teams also
work upstream to prevent child abuse and neglect in communities.
Provider Resources
Clinical providers supporting the Maternal and Child Health Bureau (MCHB) funded grant
programs, like the Maternal, Infant and Early Childhood Home Visiting (MIECHV) program in
particular, use evidence-based approaches to screen, intervene, and refer perinatal women and
parents of young children, to treatment and recovery support services; they also provide health
education and guidance for parents of young children including caring for infants born with
NAS.
MCHB funds the development and implementation of maternal safety bundles, sets of evidencebased practices, for birthing facilities and providers on the management of women with opioid
dependence. 110 This safety bundle includes tools and training resources, and is one of nine that
is being implemented through MCHB’s Alliance for Innovation on Maternal Health (AIM)
program. The ultimate goal of the program is to strengthen the quality of maternity care services
in order to prevent obstetric emergencies. MCHB also funds the development and dissemination
of “Bright Futures” pediatric guidelines, which recommends screening adolescents and young
adults for alcohol, drug and tobacco use at preventive care visits; and screening those aged 12 to
21 for depression, which can be a risk factor for substance use. 111
Technical Assistance Resources for States and State Partners
In October 2018, the MIECHV program released a technical assistance resource document titled
“HRSA’s Home Visiting Program: Supporting Families Impacted by Opioid Use and Neonatal
Abstinence Syndrome.” 112 This resource for federal awardees – and other state partners –
provides essential information about the opioid epidemic, opioid use disorder, and NAS. It
includes relevant research; offers strategies for MIECHV awardees and their state partners in
early childhood, public health, and substance misuse and mental health treatment; and highlights
promising efforts underway in Maine, Colorado, West Virginia, and Massachusetts.
The Supporting State Maternal and Child Health Policy Innovation Program (MCH PIP) aims to
support innovative policy initiatives at the state level that improve access to quality health care
for MCH populations. 113 These cooperative agreements were awarded to four national MCH
stakeholders, representing key state-level policymakers and MCH programs. Together, these
four stakeholders will each convene policy academies for key state and local MCH policy and
programs leaders. The first cohort of academies has a considerable focus on substance use and
behavioral health overall, in addition to maternal and infant mortality.

110

https://mchb.hrsa.gov/maternal-child-health-topics/maternal-and-womens-health/#AIM
https://mchb.hrsa.gov/maternal-child-health-topics/child-health/bright-futures.html
112
https://mchb.hrsa.gov/sites/default/files/mchb/MaternalChildHealthInitiatives/HomeVisiting/MIECHV-OpioidNAS-Resource.pdf
113
https://mchb.hrsa.gov/sites/default/files/mchb/AboutMCHB/mch-pip-factsheet.pdf
111

30

Under the MCH PIP, the National Conference of State Legislatures (NCSL) developed a
Maternal and Child Health Database that provides up-to-date information about enacted maternal
and child health (MCH) legislation. 114 Legislative topics include the impacts of substance use on
the MCH population, maternal and child mental health, maternal and infant mortality, women's
health, childhood obesity and nutrition, and newborn screening. (NCSL, 2019)
MCHB is supporting a challenge called “Addressing Opioid Use Disorder in Pregnant Women
and New Moms.” 115 This challenge supports innovative technology-based solutions to improve
access to quality health care for pregnant and new mothers struggling with OUD. Up to $375,000
in prizes will support tech innovations to reduce barriers in obtaining safe and effective care and
treatment, especially for families in rural and geographically isolated areas.
Lastly, HRSA has a number of investments targeting SUD. For information on HRSA-supported
resources, technical assistance, and training, visit www.hrsa.gov/opioids.
Centers for Disease Control and Prevention (CDC) Funded Activities and Tools
Addressing Opioid Use Disorder to Improve Infant and Maternal Health Projects
As part of the CDC’s strategy to prevent opioid overdoses and harms, the Division of
Reproductive Health (DRH) ) and the National Center on Birth Defects and Developmental
Disabilities (NCBDDD) continues their work to prevent, identify, and improve access to
treatment of OUD among pregnant and postpartum women and women of reproductive age and
better understand and respond to NAS. With support from CDC’s National Center of Injury
Prevention and Control (NCIPC) , DRH expanded its opioid-related activities in 2018 and 2019.
This work includes conducting activities and providing technical assistance and information
related to conducting surveillance and research, building state, local and tribal capacity for
prevention, and supporting providers, health systems, and payers. More information on the
research, publications, learning collaboratives, and state technical assistance projects is available
on their website. 116
NCBDDD activities aim to improve NAS surveillance; improve understanding of NAS in the
context of medication assisted treatment (MAT); support state leadership teams to improve infant
health and prenatal care of women with OUD; improve understanding of the spectrum of
maternal, infant, and child health outcomes following treatment for OUD during pregnancy; and
explore current policies and practices of child welfare agencies for the identification, referral for
diagnosis and care of children with prenatal exposure to alcohol and other drugs, including
opioids. More information on NCBDDD activities can be found on the CDC website. 117
The Opioid Use Disorder, Maternal Outcomes, and Neonatal Abstinence Syndrome Initiative
(OMNI)
114

http://www.ncsl.org/research/health/maternal-and-child-health-database.aspx
https://mchbgrandchallenges.hrsa.gov/
116
https://www.cdc.gov/reproductivehealth/maternalinfanthealth/substance-abuse/opioid-use-disorderpregnancy/addressing-opioid-use-maternal-infant-health.htm#bldg
117
https://www.cdc.gov/ncbddd/aboutus/pregnancy/nas.html
115

31

OMNI is a collaborative Learning Community that shares strategies and best practices for
policies and programs designed to improve the identification and treatment of pregnant and
postpartum women with opioid use disorder and infants prenatally exposed to opioids. Thirteen
state teams - that consist of state health officials; Title V directors; behavioral, mental health, or
alcohol and drug abuse directors; Medicaid medical directors; and provider or facility champions
- are participating in the initiative. 118
CDC State Perinatal Quality Collaboratives 119
In 2019, supplemental funding was available to expand the work of existing CDC-funded PQCs
to improve quality of care and outcomes for pregnant and postpartum women with opioid use
disorder and newborns with NAS. This funding will support training and help states build their
capacity to use best practices for screening, treating, and coordinating care for these at-risk
populations. This includes provider training, protocol implementation and screening and linkage
to care
Maternal and Infant Network to Understand Outcomes Associated with Treatment for Opioid
Use Disorder During Pregnancy (MAT-LINK) 120
CDC receives funding from the HHS Office of the Assistant Secretary for Planning and
Evaluation’s Patient-Centered Outcomes Research Trust Fund (PCOR-TF) to implement MATLINK. MAT-LINK aims to improve our understanding of the spectrum of maternal, infant, and
child health outcomes following treatment for OUD during pregnancy by establishing a
surveillance network, consisting of four clinical sites, to collect existing data on maternal, infant,
and child health outcomes associated with treatments for OUD during pregnancy.
State, Territorial, Local, and Tribal Based Neonatal Abstinence Syndrome (NAS) Standardized
Surveillance Case Definition Implementation Project 121
CDC receives funding to conduct surveillance of outcomes of infants born with NAS. In
collaboration with the Council of State and Territorial Epidemiologists (CSTE), NCBDDD is
supporting four health departments to conduct NAS surveillance using the CSTE Standardized
Case Definition (Tier 1) while leveraging existing surveillance infrastructure. The new
standardized case definition will allow for more consistent and comparable data on NAS across
jurisdictions to improve our understanding of the epidemiology of NAS.
V.

Guidance regarding effective terminology and ICD codes to identify infants with
neonatal abstinence syndrome and neonatal opioid withdrawal syndrome, which
could include opioid-exposure, opioid withdrawal not requiring pharmacotherapy,

118

https://www.cdc.gov/reproductivehealth/maternalinfanthealth/substance-abuse/opioid-use-disorderpregnancy/addressing-opioid-use-maternal-infant-health.htm
119
https://www.cdc.gov/reproductivehealth/maternalinfanthealth/pqc.htm
120
https://www.cdc.gov/ncbddd/aboutus/mat-link.html
121
https://www.cdc.gov/ncbddd/aboutus/pregnancy/nas.html)

32

and opioid withdrawal requiring pharmacotherapy.
Section 1005(a)(4) of the SUPPORT for Patients and Communities Act requires that the
Secretary of HHS issue guidance regarding suggested terminology and ICD 122 codes to identify
infants with NAS and neonatal opioid withdrawal syndrome (NOWS), which could include
opioid-exposure, opioid withdrawal not requiring pharmacotherapy, and opioid withdrawal
requiring pharmacotherapy.
ICD-10-CM is the HIPAA 123 adopted code set for medical diagnoses. 124 The CDC’s National
Center for Health Statistics (NCHS) is responsible for maintenance of the ICD-10-CM
classification. CMS worked with classifications and public health staff from CDC to identify the
relevant ICD-10-CM diagnosis codes to satisfy this statutory requirement.
In selecting the ICD-10-CM diagnosis codes, CMS and CDC agency staff reviewed the
conditions classified in Chapter 16- Certain Conditions Originating in the Perinatal Period, in
code ranges P00-P96. The term “neonatal opioid withdrawal syndrome” (NOWS) does not
appear in the ICD-10-CM classification. Additionally, the terms NAS and NOWS are generally
used interchangeably. 125 There are also currently no specific ICD-10-CM diagnosis codes for
opioid-exposure, opioid withdrawal not requiring pharmacotherapy, and opioid withdrawal
requiring pharmacotherapy in neonates. Each state payer determines how standard codes will be
used to meet their program operating needs and their claims adjudication process.
The most relevant diagnosis code is currently ICD-10-CM diagnosis code P96.1 (Neonatal
withdrawal symptoms from maternal use of drugs of addiction). This code is applicable to drug
withdrawal syndrome in infants of dependent mothers and NAS. This code should be used on
the newborn record; not on the maternal record. Approximate synonyms include neonatal drug
withdrawal syndrome, maternal drug abuse and neonatal drug withdrawal syndrome, and
neonatal withdrawal symptoms from maternal use of drugs of abuse.
However, in addition to diagnosis code P96.1, there are more specific ICD-10-CM codes for
infants that may be used concurrently and are related to the effects of maternal use of drugs of
addiction. These codes can be assigned for infants exhibiting some signs/symptoms but not
experiencing withdrawal and include:

122

International Classification of Diseases, Tenth Revision, Clinical Modification,
https://www.cdc.gov/nchs/icd/icd10cm.htm#FY%202020%20release%20of%20ICD-10-CM
123
Health Insurance Portability and Accountability Act of 1996, Pub. Law 104-191
124
ICD codes are updated annually and the most current version of the codes must be used. For more information on
ICD coding, see https://www.cms.gov/Medicare/Coding/ICD10/index.html
125
“NAS describes neonates who are at-risk for poly-substance exposure including opioids. NAS has been used
interchangeably by some with the term neonatal opioid withdrawal syndrome (NOWS), which is used to describe
opioid-only withdrawal symptoms.” https://www.uptodate.com/contents/neonatal-abstinence-syndrome/abstracttext/29100261/pubmed cited by LM Jansson, Neonatal Abstinence Syndrome,
https://www.uptodate.com/contents/neonatal-abstinence-syndrome. Also, Neonatal Opioid Withdrawal Syndrome
(NOWS) is not included in the language used in systematic collection of medical terms, i.e. the Systematized
Nomenclature of Medicine (SNOMED) http://www.snomed.org.

33

ICD-10-CM
Diagnosis Code
P04.14
P04.16
P04.1A
P04.40
P04.41
P04.42
P04.49
P04.81

Description
Newborn affected by maternal use of opiates
Newborn affected by maternal use of amphetamines
Newborn affected by maternal use of anxiolytics
Newborn affected by maternal use of unspecified drugs of addiction
Newborn affected by maternal use of cocaine
Newborn affected by maternal use of hallucinogens
Newborn affected by maternal use of other drugs of addiction
Newborn affected by maternal use of cannabis

Conclusion
CMS recognizes the challenges states are facing as they grapple with the ramifications of the
opioid crisis, particularly as the crisis affects women and their children and families. We
encourage states to contact CMS to discuss potential new or novel approaches within existing
Medicaid authorities that states envision may be helpful to their beneficiaries. States interested
in learning more on this topic and/or requesting technical assistance may contact Kirsten Jensen,
Director, Division of Benefits and Coverage at Kirsten.Jensen@cms.hhs.gov.

34

